UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

BRIAN WHITE,
Plaintift`,
v.

 

WESTCHESTER COUNTY; ARAMARK : __ » ’ l
CQRREC”HQNAL SERVICES; KEVIN D_ ; Chambeisof Vinccnt L. Briccetti
CHEVERKO, Westchester County : a
Depa!tment of Corrections Commissioner; :
MANUAL MENDOZA, Aramark Food : OPINION AND ORDER
Service Director; PENNY STEWART, :
Aramark Worl<er; DARNELL FLAX, : 18 CV 990 (VB)
Aramarl< Food Sei'vice Manager; KARL :
VOLLMER, Assistant Warden; FRANCIS
DELGROSSO, Assistant Warden; ROBERT
P. ASTORINO, Westchester County
Executive; HUTSON, Aramarl< Food
Servioe Director; SERGEANT MATTHEW
KlTT; and SERGEANT BECKFORD,
Defendants.

 

Briccetti, J.:

Plaintiff Brian White, proceeding w _s_§ and i_n f<Lna paugeris, brings this action against
Westchester County, Westchester County Depaitment of Corrections Commissioner Kevin D.
Chevérko, Assistant Warden Karl Vollmer, Assistant Warden Francis Delgrosso, Westchester
County Executive Robel't P. Astorino, Sergeant Matthew Kitt, and Sergeant Becl<ford
(collectively, the “County Defondants”); and Ai'amarl< Cori'ectional Services, LLC (“Al'amarl<”),
Aramark Food Service Director Manual Mendoza, Line Supervisor Penny Stewai't, Aramarl<
Food Service l\/lanager Darnell Flax, and Aramarl< Food Service Director Hutson (collectively,
the “Ai'amarl< Defendants”). Liberally construed, the complaint asserts claims under 42 U.S.C.
§ 1983 for violations of the First and Fourteenth Amendments.

Before the Coui't are the County Defendants’ and the Aramarl< Defendants’ motions to

dismiss pursuant to Rule lZ(b)(6). (Docs. ##32, 39).

l

For the reasons set forth below, the motions are GRANTED, although plaintiff is granted
leave to re~plead his claims to the limited extent described below.

The Court has subject matter jurisdiction under 28 U.S.C. § 1331.

BACKGROUND

in deciding the pending motions, the Court accepts as true all well-pleaded factual
allegations in the complaint and its exhibits,l and draws all reasonable inferences in plaintiffs
favor, as summarized below.2

Plaintiff alleges he arrived at Westchester County Jail (the “Jail”) on October 26, 2017.
According to plaintiff, at all relevant times, he was a pretrial detainee

On three occasions in November and December 2017, plaintiff allegedly was served rice
with human hair in it at the Jail.

On December l, 2017, plaintiff allegedly Was served undercool<ed meat that leaked blood
onto his meal tray. Plaintiff showed the meat to defendant Kitt, who allegedly laughed, replied
with a racial epithet, and walked away. Unable to eat the undercooked meat, plaintiff alleges he
was left to eat only bread and water. Plaintiff also alleges Kitt refused to accept a grievance
plaintiff tried to submit to him.

On December lO, 20l7, plaintiff filed a grievance alleging he had “received non-ed[i]ble

globs of meat since [he] arrived,” which plaintiff described as either “hard as a rock or

 

l Plaintiff attached to the complaint as exhibits copies of grievances he filed and decisions
on those grievances The Court properly considers those exhibits in deciding defendants’ Rule
12(b)(6) motions. § DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, lll (2d Cir. 2010).

2 On November l9, 2018, the Court deemed both motions to dismiss fully submitted and
unopposed. (Doc. #50).

undercooked and pink.” (Compl. at 20).3 The grievance was denied on the merits in a
memorandum that instructed, “If you feel that your meat has been over or under cooked, you are
to inform the on duty block Officer so that he can inform the kitchen and rectify the issue.” (l_d.
at 23). Plaintiff appealed the denial. in a memorandum denying plaintiffs appeal, Assistant
Warden Vollmer reiterated, “If you have any issues with the meat then you should bring it to the
officer’s attention immediately.” (M. at 24).

On or around December 16, 20l7, plaintiff alleges he was served meat that appeared
completely raw on the inside. A correctional officer allegedly saw the meat and filed a “special
report” documenting the problem. (Compl. 1[26).

That day, plaintiff filed a grievance with defendant Bcckford stating plaintiff repeatedly
had received undercooked meat and had experienced stomach pain after eating one bite, Plaintiff
alleges Bcckford looked at the meat plaintiff received on December l6, 2017, and that Beckford
described the meat as “disgusting.” (Compl. 1l27). However, Bcckford denied plaintiffs
grievance, noting plaintiff was offered and accepted a replacement meal. Bcckford also noted all
meat served at the Jail was precooked and recooked to 165 degrees before being served. Plaintiff
appealed the denial. Assistant Warden Vollmer denied plaintiff’ s appeal in a memorandum
stating that although served meat “may appear to be raw,” it “is cooked to the appropriate
temperatures.” . (l_c_l. at 31).

On December 3 l , 2017, plaintiff received a meal on a food tray on which he allegedly
observed a dead fiy.

On or around January 18, 2018, plaintiff again allegedly received meat he determined

was “grossly undercooked” after eating one bite. (Compl. 11 30). Blood in the meat allegedly

 

3 The Court cites to the body of the complaint by paragraph number, and to the complaint’s
accompanying exhibits by page number assigned by the Court’s Electronic Case Filing system.

3

made plaintiffs teeth appear red. Plaintiff alleges an officer saw the meat, immediately
requested a replacement meal, and logged the incident. However, plaintiff alleges the
replacement meal included meat that was similarly undercooked, which two correctional officers
observed. Plaintiff unsuccessfully grieved this incident.

Plaintiff also generally alleges he received meals on trays “covered in mold, and leaking
a foul smelling liquid substance” smelling of rotting meat. (Compl. 1[25). Some trays allegedly
had peeling plastic that mixed with the food served on them.

Plaintiff states these incidents caused him to suffer extreme stomach pain, extreme
cramping, vomiting and nausea, hunger pangs, significant weight loss, headaches, fatigue,
“[u]nwanted stretch marks,” and diarrhea, and to incur unspecified future medical and
pharmaceutical expenses (Compl. at l()).

Plaintiff alleges defendants Subjected him to unconstitutional conditions of confinement
by serving him improperly cooked and unsanitary meals, and by serving him meals on unsanitary
trays. Plaintiff also accuses defendants of failing to intervene in and conspiring to bring about
this alleged constitutional violation; he sues defendants Witt and Beckford for violating the First
Amendment by denying plaintiffs grievances; and he brings claims against Aramark and
Westchester County under Monell v. Department of Social Services, 436 U.S. 658 (l978).

DISCUSSION
l. Legal Standard

ln deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of the operative
complaint under the “t\vo-pi'onged approach” articulated by the U.S. Supreme Court in Ashcroft
y._l_qb_a_l, 556 U.S. 662, 679 (2009). First, plaintiffs legal conclusions and c‘[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements,” are not entitled

to the assumption of truth and thus are not sufficient to withstand a motion to dismiss. E. at 678;
Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are well-pleaded
factual allegations, a court should assume their veracity and then determine whether they
plausibly give rise to an entitlement to relief.” Ashcroft v. lgbal, 556 U.S. at 679.

To survive a Rule 12(b)(6) motion, the complaint’s allegations must meet a standard of
“plausibility."` Ashcroft v. lgbal, 556 U.S. at 678; Bell Atl. Corp. v. Twomblv, 550 U.S. 544_,
564 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. lgbal, 556 U.S. at 678. “The plausibility standard is not akin to a
‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted
unlawfully.” lc_l. (quoting Bell Atl. Corp. v. Twomblv, 550 U.S. at 556).

The Court must liberally construe a prg § litigant’s submissions and interpret them “to
raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d
471, 474 (2d Cir. 2006) (per curiam) (internal quotation marks and citation omitted). Applying
the pleading rules permissively is particularly appropriate when, as here, a go §§ plaintiff alleges
a civil rights violation. §e_e_ Sealed Plaintiffv. Sealed Defendant, 537 F.3d 185, 191 (2d Cir.
2008). “Even in a pg se case, however, . . . threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice.” Chavis v. Chappiu , 618 F .3d
162, 170 (2d _Cir. 2010) (internal quotation marks and citation omitted). Nor may the Court

“invent factual allegations” a plaintiff has not pleaded. lc_i.

11. First Amendment

Defendants Beckford and Kitt argue plaintiffs First Amendment access to the courts
claims should be dismissed, because plaintiff has no constitutional right to a prison grievance
procedure.

The Court agrees.

“A prisoner has no constitutional right to a prison grievance procedure or to have his
grievances investigated.” Haves v. County of Sullivan, 853 F. Supp. 2d 400, 434 (S.D.N.Y.
2012) (collecting cases). Accordingly, plaintiffs allegations against Bcckford and Kitt fail to
state a viable First Amendment claim.

lll. Fourteenth Amendment

Defendants argue plaintiffs Fourteenth Amendment deliberate indifference claims also
should be dismissed.

The Court agrees.4

“A pretrial detainee may establish a § 1983 claim for allegedly unconstitutional
conditions of confinement by showing that the officers acted with deliberate indifference to the
challenged __conditions.” Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (citation omitted). To
state such a claim, plaintiffs allegations must satisfy two prongs: an objective prong and a mims
ga prong. Namely, plaintiff must plausibly allege “that the challenged conditions were
sufficiently serious,” and defendants “acted with at least deliberate indifference to the challenged

conditions.” E.

 

4 As plaintiff alleges he was a pretrial detainee at all relevant times, the Eighth Amendment
is inapplicable S_e_e Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017). The Court therefore
dismisses plaintiffs Eighth Amendment claims--styled “claims of cruel and unusual
punishment” (Compl. at 12 (capitalization altered))-and plaintiffs deliberate indifference
claims, insofar as plaintiff asserts them under the Eighth Amendment.

6

To plead the objective prong, a pretrial detainee must plausibly allege the challenged
conditions, “either alone or in combination, pose[d] an unreasonable risk of serious damage to
his health.” Darnell v. Pineiro, 849 F.3d at 30 (quoting Walker v. Schult, 717 F.3d 119, 125 (2d
Cir. 2013)). “There is no ‘static test’ to determine whether a deprivation is sufficiently serious;
instead, ‘the conditions themselves must be evaluated in light of contemporary standards of
decency.”’ _ld. at 29 (quoting Blissett v. Coughlin, 66 F.3d 531, 537 (2d Cir. 1995)). The
Constitution “require[s] that prisoners be served nutritionally adequate food that is prepared and
served under conditions which do not present an immediate danger to the health and well being
of the inmates who consume it.” Robles v. Coughlin, 725 F.2d 12, 15 (2d Cir. 1983) (per
curiam) (internal quotation marks and citation omitted).

To plead the m_en_s g prong, a pretrial detainee must plausibly allege “that the
defendant-official acted intentionally . . . , or recklessly failed to act with reasonable care to
mitigate the risk that the condition posed . . . even though the defendant-official knew, or should
have known,” of the risk. Darnell v. Pineiro, 849 F.3d at 35. The Fourteenth Amendment’s

mens rea prong “is defined objectively” and “can be violated when an official does not have

 

subjective awareness that the official’s acts (or omissions) have subjected the pretrial detainee to
a substantial risk of harm.” E.

Plaintiff fails plausibly to allege either prong.

First, the food plaintiff alleges he received at the Jail did not pose an objectively
unreasonable risk of serious damage to his health. Plaintiff alleges he was served undercooked
meat three times. In one instance, plaintiff still ate bread and water; in the other two, Jail

officials provided a replacement meal in response to plaintiffs complaint. Moreover, although

plaintiff alleges he twice ate a bite of undercooked meat, two bites of allegedly undercooked
meat do not present a health risk sufficiently serious to violate the Fourteenth Amendment.

Plaintiff also alleges he received overcooked meat. Overcooked meat does not present a
serious health risk, nor does the complaint allege the overcooked meat caused plaintiff any
injury.

Plaintiff next alleges he found a dead insect on his meal tray once, and hair in his food
three times Those alleged conditions likewise did not pose a serious risk of damage to
plaintiff s health.

Finally, plaintiff alleges he was served meals on molded and peeling trays However, he
fails to allege any facts supporting this allegation. For example, the complaint does not identify
any specific instance when plaintiffs tray allegedly had mold or smelled of rotting meat; state
whether plaintiff ever alerted Jail staff about an unsanitary meal tray; or state any facts indicating
a defendant may recklessly or intentionally have failed to act concerning a meal tray.
Furthermore, plaintiff does not allege facts suggesting the insect, hair, or trays caused him any
injury.

Second, plaintiff fails to plausibly allege any defendant acted with deliberate
indifference 1f anything, the documents attached to plaintiff s complaint suggest both Aramark
and the Jail had policies in place to avoid serving undercooked meat, and defendants exercised
reasonable care in responding to plaintiffs complaints Indeed, the complaint asserts the County
Defendants and Aramark Defendants took proactive measures, including precooking and
reheating meat to a specific temperature, logging plaintiffs concerns, offering and providing
plaintiff replacement meals, and encouraging plaintiff to request replacement meals when

plaintiff felt they were necessary.

Accordingly, plaintiffs Fourteenth Amendment claims are dismissed
IV. Remaining Claims
Because plaintiff has not adequately pleaded an underlying violation of his constitutional

rights, his Monell, conspiracy, and failure to intervene claims fail as a matter df law. &§ Segal

 

v. City of New York, 459 F.3d 207, 219 (2d Cir. 2006) (district court “was entirely correct” in
declining to address _M£n_e_l_l claim after finding no underlying constitutional violation); Singer v.
Fulton Cty. Sheriff, 63 F.3d 110, 119 (2d Cir. 1995) (“[A] plaintiff alleging a § 1983 conspiracy
claim must prove an actual violation of constitutional rights.”); Atkins v. County of Orange, 372
F. Supp. 2d 377, 407 (S.D.N.Y. 2005) (“The case law in the Second Circuit is clear: law
enforcement officers’ affirmative duty to intervene exists only when a person’s constitutional
rights have been violated.” (internal quotation marks and citation omitted)).

Plaintiffs remaining claims therefore are dismissed.
V. State Law Claims

Plaintiff s federal claims having been dismissed, there remain no claims over which the
Court has original jurisdiction The Court declines to exercise supplemental jurisdiction over
any state law claims plaintiffs complaint may liberally be construed to present, §§ 28 U.S.C.
§ 1367(0)(3), and dismisses any such claims without prejudice
VI. Leave to Amend

Rule 15(a)(2) instructs that courts “should freely give leave” to amend a complaint “when
justice so requires.” Fed. R. Civ. P. 15(a)(2). Liberal application of Rule 15(a) is warranted with
respect to prg se litigants, who “should be afforded every reasonable opportunity to demonstrate
that [they have] a valid claim.” Matima v. Celli, 228 F.3d 68, 81 (2d Cir. 2000) (internal

quotation marks and citations omitted). District courts “should not dismiss [a §§ §_e_ complaint]

without granting leave to amend at least once when a liberal reading of the complaint gives any
indication that a valid claim might be stated.” Cuocu v. Moritsugu, 222 F.3d 99, 112 (2d Cir.
2000) (internal quotation marks and citation omitted).

However, leave to amend may “properly be denied for . . . ‘futility of amendment

Ruotolo v. Citv ofNew York, 514 F.3d 184, 191 (2d Cir. 2008) (quoting Foman v. Davis, 371

 

U.S. 178, 182 (1962)). This is true even when a plaintiff is proceeding prg §e. _S_e_e T_er_r_'y_v._
incorporated Village of Patchogue, 826 F.3d 631, 633 (2d Cir. 2016) (citing Cuoco v. Moritsugu,
222 F.3d at 1 12). “An amendment to a pleading is futile if the proposed claim could not
withstand a motion to dismiss pursuant to [Rule] 12(b)(6).” Lucente v. Int’l Bus. Machs. Corp.,
310 F.3d 243, 258 (2d Cir. 2002) (citation omitted).

As to all but one of plaintiff s claims, the complaint, even liberally construed, contains no
allegations suggesting plaintiff has a valid claim he “inadequately or inartfully pleaded” and
“should therefore be given a chance to reframe.” Cuoco v. Moritsugu, 222 F.3d at 112. Plaintiff
cannot plausibly allege any food served to him posed a serious risk of damage to his health, as
required for his Fourteenth Amendment claims to survive dismissal. Amendment likewise
would not cure plaintiffs failure to show any defendant acted with deliberate indifference to
plaintiffs food, as plaintiff alleges facts demonstrating defendants responded with reasonable
care to plaintiffs complaints Further, plaintiff has no constitutional right to a prison grievance
process and therefore lacks a viable First Amendment claim for denial of access to the courts

However, a liberal reading of the complaint does give some indication that plaintiffs
allegations regarding being served meals on unsanitary food trays could potentially state a viable
claim. Assuming plaintiffs allegations are true, being served prison meals on moldy trays

smelling of rotten meat conceivably could present a serious risk of damage to an inmate’s health,

10

and prison officials conceivably could have at least recklessly failed to act with reasonable care
by serving meals on such trays or permitting such trays to be used.
In short, because a liberal reading of the complaint indicates valid Fourteenth

Amendment, Monell, failure to intervene, and conspiracy claims might be stated relating to being

 

served meals on unsanitary food trays, and because plaintiff has not previously amended his
complaint, the Court grants plaintiff leave to file an amended complaint gr_r_ly with respect to the
unsanitary meal trays claim and only to the extent he can do so clearly, concisely, truthfully, and
plausibly.

To the greatest extent possible, plaintiffs amended complaint must address the
deficiencies identified in this Opinion and Order and must:

1. describe all relevant events, stating the facts that support plaintiffs case, including
what each individual defendant did or failed to do;

2. include any details plaintiff may provide regarding allegedly unsanitary meal trays;

3. include any details plaintiff may provide regarding any alleged practice or policy of
serving meals on unsanitary trays;

4. describe exactly what happened concerning allegedly unsanitary meal trays; and

5. include any details plaintiff may provide regarding any injury he suffered as a result of
receiving meals on unsanitary trays

Also, the amended complaint will completely replace, not supplement, the existing
complaint. Therefore, plaintiff must include in the amended complaint all information necessary
for his claims However, plaintiff is directed to include in his amended complaint o_nly those

facts and documents he believes plausibly support a violation of his constitutional rights

11

Plaintiff shall not burden the Court with extraneous facts or documentation regarding issues
alreadyresolved.
CONCLUSION

Defendants’ motions to dismiss plaintiffs claims are GRANTED.

Plaintiff is granted leave to file an amended complaint, subject to the limitations set forth
above. Plaintiff shall use the Amended Complaint form attached hereto.

Plaintiff shall file his amended complaint by no later than January 10, 2019. If plaintiff
fails to comply with this Order, the Court will deem plaintiff to have abandoned his case, and the
case will be dismissed for failure to prosecute and failure to comply with a court order. Fed. R.
Civ. P. 41(b).

The Clerk is instructed to terminate the pending motions (Docs. ##32, 39).

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order
would not be taken in good faith, and therefore i_n ma }Mp_e_ri_s status is denied for the purpose
of an appeal. _S_e_e Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: December 10, 2018
White Plains, NY

SO ORDERED:

\/rwi

Vincent L. Briccetti
United States District Judge

 

12

 

 

 

UNITED STATES DISTRICT CoURT
SoUTHERN DrsTRrCT or NEW YoRr<

 

NO_ (g cv aaa f\/@)

 

Write the full name of each plaintiff (TO be fined OU»C by Clerk'$ Office)
AMENDED
-against- COMPLAINT
(Prisorrer)

 

Do you Want a jury trial?
l:l Yes l:l No

 

 

 

Write the full name of each defendant |fyou cannot fit the
names of all of the defendants in the space provided, please
write ”see attached" in the space above and attach an
additional sheet of paper With the full list of names The
names listed above must be identical to those contained in
Section lV.

 

NOT|CE

The public can access electronic court files For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 5/6/ 16

 

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
”B/'vens" action (against federal defendants).

l:i Violation of my federa1 constitutional rights

l:l Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information Attach additional pages if necessary.

 

First Name l\/liddle lnitial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner |D # (if you have previously been in another agency’s custody, please specify each agency
and the lD number (such as your DlN or NYSlD) under Which you Were he|d)

 

Current Place of Detention

 

institutional Address

 

County, City State Zip Code
III. PRISONER STATUS
indicate below Whether you are a prisoner or other confined person:

ij Pretrial detainee

l:l Civilly committed detainee

l:l lmrnigration detainee

[:l Convicted and sentenced prisoner
[:l Other:

 

Page 2

 

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant if the correct
information is not provided, it could delay or prevent service of the complaint on the defendant
l\/lal<e sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Worl< Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current 10b Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name l_ast Name Shielcl #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

V. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 

 

 

 

 

 

 

 

 

INJURIES:

` if you were injured as a result of these actions, describe your injuries and what medical treatment,

if any, you required and received

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

 

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, 1 certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law,' (3) the factual contentions have
evidentiary support or, if specifically so identified, Will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

1 understand that if1 file three or more cases Whi1e1 am a prisoner that are dismissed as
frivolous malicious or for failure to state a claim, 1 may be denied in forma pauperis status in
future cases

1 also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions 42 U.S.C. § 1997e(a), and that my case may be
dismissed if 1 have not exhausted administrative remedies as required.

1 agree to provide the Clerk's Office With any changes to my address 1 understand that my
failure to keep a current address on file With the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. if seeking to
proceed without prepayment of fees, each plaintiff must also submit an lFP application.

 

 

Dated Plaintiff's Signature

 

First Name i\/iiddie initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which i am delivering this complaint to prison authorities for mailing:

Page 6

